Citation Nr: 0942402	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO. 07-27 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the issue of entitlement to service connection for a 
seizure disorder.

2. Whether new and material evidence has been received to 
reopen the issue of entitlement to service connection for 
cluster headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Willett, Counsel



INTRODUCTION

The Veteran had active service from November 1971 through 
October 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for 
both a seizure disorder and for cluster headaches. Each of 
these claims have been previously denied by the RO. 

Seizures were denied in the September 1987 rating decision, 
which was not appealed. The Veteran again claimed service 
connection for seizures in August 1998, and was denied in 
October 1998. He next claimed service connection for seizures 
in December 2002, and this claim was denied in the March 2003 
rating decision. At no time did he perfect an appeal as to 
these denials. He most recently claimed service connection 
for seizures in August 2005 and was denied by way of the 
December 2005 rating decision, which is under appeal.

The Veteran first filed a claim for service connection for 
headaches in December 2002, which was denied in the March and 
April 2003 rating decisions. The Veteran filed a notice of 
disagreement, and a Statement of the Case was issued in March 
2005. However, the Veteran did not file a timely substantive 
appeal to perfect the appeal of entitlement to service 
connection for headaches. He again filed for service 
connection in August 2005, and the December 2005 denial is 
presently under appeal.

A claim that has been denied, and not appealed, will not be 
reopened and allowed, unless new and material evidence is 
presented or secured with respect to that claim. 38 U.S.C.A. 
§§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302(a) (2009). Because both the issue of 
entitlement to service connection for seizures and the issue 
of entitlement to service connection for cluster headaches 
were previously denied and not appealed, the Veteran must 
provide new and material evidence to reopen each service 
connection claim.

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), there are new 
VA notice requirements for new and material evidence claims. 
In particular, under Kent, VA must notify the Veteran of the 
elements of his claim and of the definition of "new and 
material evidence." Kent also requires that VA give the 
Veteran notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial. The notice provided to the Veteran in this case is 
not in conformity with the Court's Kent decision. As such, 
the issues of whether new and material evidence was received 
to reopen the Veteran's seizure claim and headache claim for 
service connection must be remanded for proper notice under 
38 C.F.R. § 3.159(b)(1), including corrective notice under 
Kent.

Also, a review of the claims folder reveals that the Veteran 
submitted a statement in March 2003 indicating his treatment 
at the VA Medical Center in Memphis, Tennessee, at that time. 
The VA outpatient treatment records in the claims folder are 
dated September 1987, August 1998, and June 2004 to June 
2005. This suggests that some relevant VA treatment records 
may be missing from the claims folder. Under 38 C.F.R. 
§ 3.159(c)(2), VA has a duty to assist the Veteran in 
obtaining relevant records held by Federal departments or 
agencies, including treatment records from VA healthcare 
facilities. Because such records seem to be missing from this 
file, the matter must be remanded in order to fulfill VA's 
duty to assist.

The Board also notes that the claims folder contains records 
from the Veteran's private physicians, the most recent of 
which was in 2004. Under 
38 C.F.R. § 3.159(c)(1), VA has a duty to assist the Veteran 
in obtaining private medical records as well. The Veteran 
must provide authorizations to do so, but once such 
authorizations are received, VA's duty to assist applies. On 
remand, the Veteran should be given the opportunity to 
provide updated authorizations so that VA can assist him by 
obtaining current treatment records from his private 
physicians.

The Board observes that the Veteran's representative, in its 
October 2009 brief, requests a remand for a VA examination. 
Such a request, however, is premature at this stage of the 
claim. Under 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. Paragraph (c)(4), however, 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured. 
38 C.F.R. § 3.159(c)(4)(C)(iii). Because the issues under the 
Board's jurisdiction involve a determination of whether new 
and material evidence has been submitted, and those issues 
have not yet been determined, 38 C.F.R. § 3.159(c)(4) does 
not apply. The need for an examination will be considered if 
these claims are reopened.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Veteran under 38 C.F.R. § 
3.159(b) (2007), including issuing 
corrective notice that is compliant with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2. Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. 
§ 3.159(c)(1) and (2), by obtaining 
relevant treatment records from both 
private and VA sources, to include all 
treatment for the claimed disabilities by 
the VAMC in Memphis, Tennessee, as well as 
private records from those physicians for 
which the Veteran provides authorizations. 
Associate any records obtained with the 
claims folder.

3. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


